Citation Nr: 1201979	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for cluster headaches.

2. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to June 13, 2007, and 30 percent thereafter.

3. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1985 to April 1988 and from April 1990 to August 2004, with an additional 3 years prior active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an April 2008 rating decision of the RO in Jackson, Mississippi.  Jurisdiction of the Veteran's entire claim has been transferred to the RO in Jackson, Mississippi.

The issues of entitlement to an increased initial evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2009 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased initial evaluation for cluster headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for cluster headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issue of an increased evaluation for cluster headaches; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess of 50 percent for cluster headaches is dismissed.


REMAND

The Veteran asserts entitlement to an increased initial evaluation for PTSD, currently evaluated as 10 percent disabling prior to June 29, 2010, and 30 percent thereafter.  In evidence submitted directly to the Board in November 2011, the Veteran raised the issue of unemployability based, at least in part, on symptomatology related to his service-connected PTSD now on appeal.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). 

The Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As such, the Veteran's claim of TDIU should be adjudicated on remand as part of his claim for an increased initial evaluation for PTSD.

The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  In this regard, no opinion has been obtained in this case.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA treatment from December 2010 for incorporation into the claims file.  If no records are available, documentation stating such must be incorporated into the claims file.

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file, including this remand, must be made available to the examiner for review.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The examiner should also specifically comment on the impact of the Veteran PTSD upon the his social and industrial activities, including his employability, including a discussion of pertinent symptomatology.  

The rationale for all opinions expressed must be provided.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the above, the Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities.  The Veteran's service-connected disabilities are: cluster headaches, rated 50 percent; PTSD, 30 percent; a right ankle disability, 20 percent; a left shoulder disability, 10 percent; and right maxillary sinusitis and erectile disorder, each noncompensable.  If it is determined that an additional examination of the Veteran is necessary in order to render this opinion, one is to be arranged.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


